DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure, arrangement, and general format of the claims makes them difficult to interpret.  Further, the claims are replete with issues of clarity (detailed below) that render the scope of the claims difficult, if not impossible, to properly determine.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Due to the baffling ordering and structure of the claims, Examiner will quote the entirety of the claim and emphasize those portions to be addressed in this section.
Regarding claim 1, Applicant recites:
A system (900) for self-generation and storage of renewable propulsion energies for ocean vessels (901); wherein said decarbonization and conversion from fossil energies to green energies are enabled by means of: 
a plurality of panels (920) embedded with a multitude of wind and tidal turbine units (921); for the extraction and conversion of wind and tidal energies into electricity for driving the ship's electrified engine (905); propeller (906); 
twin grid storage systems for short term and long term storage of renewable electricity generated on board vessel (901); comprising: 
a batteries storage system (910a) comprising: grid storage batteries(904'); including: transformer (902); rectifier or inverter (903); operating batteries (904"); 
a hydrogen storage system (910b) including means of: conversion by electrolyzers (509z); storage in tank (549z); liquid ammonia tank (704z); cylinders (907); dissociation of hydrogen from ammonia using PEM- catalytic membrane (908); and the reconversion of hydrogen into electricity using fuel-cell stacks (909'); 
an electrified propulsion system including: electric motor (905); propeller (906); shaft (912); gearbox (583z); bearing box (586z); wherein, 
deficiencies in storage system (910); and conversion system (920) is overcome with stocks of low-emission; or zero- emission bunker fuels comprising: liquid and gas bio- fuels system; blended with fossil fuel.
As can be seen, the claims are poorly drafted for prosecution in the U.S.  From start to finish, there are almost more issues of clarity than there are not.  Even the preamble is deficient; Applicant recites “said decarbonization and conversion from fossil fuel energies to green energies” without first reciting such processes.  Applicant’s flippant and improper use of semi-colons creates significant issues in determining how exactly the components are meant to be configured and grouped, let alone how they might operate with each other.  Applicant recites “the ship’s electrified engine” on page 90, line 10, but does not even introduce “an engine” in the portion of the claim drawn toward the electrified propulsion system (page 91, lines 1-3).  
Applicant goes on to recite “a batteries storage system comprising: grid storage batteries; including: ….”  It is wholly unapparent which components comprise which elements because, bafflingly, Applicant has used two transitional phrases for the exact same component; furthermore, Applicant has improperly utilized the semi-colon between “grid storage batteries” and “including,” making it unclear whether the batteries storage system includes the subsequent elements, or if the grid storage batteries must include said elements.  
Applicant also recites “a hydrogen storage system including means of:” numerous subsequent elements which recite the requisite means.  For example, Applicant recites “means of: conversion by electrolyzers,” completing obviating the need for “means plus function” language.  Indeed, the use of “means for” serves absolutely no beneficial purpose within the claim; most elements already specify their function and the means for implementing the function; other elements fail entirely to recite a function (e.g., “means of: liquid ammonia tank” or “means of: cylinders”), rendering the scope of the claim unclear because Applicant has recited the “means” but has not specified a “function” for these parts.
At the top of page 91, Applicant recites “an electrified propulsion system,” which is notably relied upon in line 10 of the claim.  As a result of this reliance, it is clear that “an electrified propulsion system” should instead be recited before it is referenced by the claim.  Applicant ends this portion of the claim with “wherein,” making it unclear whether the electrified propulsion system must perform the subsequent deficiency mitigation.
Turning to said deficiency mitigation, Applicant has made multiple improper and unsupported reference to elements that either do not exist or are not properly referenced.  For example, the claim does not recite “storage system 910” but instead recites component systems 910a and 910b.  As such, general reference to “[a] storage system” is improper.  Applicant also refers to “conversion system (920),” but notably has not recited any conversion system.  Furthermore, numeral 920 is previously recited as being “a plurality of panels” in both of claims 1 and 2.  
Even further, Applicant recites “deficiencies … is [sic] overcome with stocks of low-emission; or zero-emission bunker fuels comprising: liquid and gas bio-fuels system; blended with fossil fuels.”  It is unclear how deficiencies may be overcome by “low-emission” or what exactly Applicant is “blend[ing] with fossil fuels.”
The above discussion refers to specific elements, but Examiner also notes that the baffling and improper use of so many semi-colons (where they are entirely unhelpful) makes it difficult to determine which portions of the claim refer back to which other portions.  In addition, Applicant’s repeated failure to positively recite elements creates entirely unnecessary issues of ambiguity.  For at least these reasons, Examiner finds that claim 1 is so poorly drafted that examination on merits is not possible at this time.  This is not an indication of allowable subject matter.  Any references considered relevant to the instant claims will be cited in the Conclusion section below.  As claims 2 and 3 both depend from claim 1, they are also deficient for the reasons above and, similarly, cannot be examined on merits at this time.  
Regarding claim 2, Applicant further recites options for “said extraction-conversion devices.”  First, Applicant has not recited any such “extraction-conversion devices,” but instead has recited “a multitude of wind and tidal turbine units.”  As such, reference to “extraction-conversion devices” lacks antecedent basis and is indefinite.  Furthermore, Applicant’s continued improper use of semi-colons renders the scope of the claim unclear; are the options listed in the alternative, or must the “devices” include all of the recited options?  This issue is further compounded by Applicant’s blatantly unsupported recitation of “solar fabric; solar paint; solar tiles[,]” none of which are wind or water turbines.  It is clear that claim 2 is wholly deficient on its own, not to mention its deficiency by virtue of dependence.
Regarding claim 3, Applicant recites a number of options for fuel, but does so in a manner that requires all of the options be present.  To clarify, “bio-fuels comprises: …; and a mixture of fossil methane gas” functionally requires all of the elements recited to be present in the bio-fuels.  Furthermore, it is wholly unclear how the elements following “wherein, said gas bio-fuels comprises:” are meant to be interpreted.  Are they liquid bio-fuels, or are they gas?  
It is clear from the foregoing that the claims are woefully inadequate for examination based on merit and prior art.  Examiner suggests completely redrafting the claims, taking caution to carefully and thoughtfully consider what exactly is being recited.  Applicant should not retain the flippant and improper use of semi-colons; grammar has a purpose, and that purpose is not served by indiscriminate use of grammar in the wrong manners.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not relied upon above, generally pertain to floating vessels having means for converting wind and tidal energy into electrical energy along with storage means for said electrical energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832